COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 JUAN CARLOS AGUEROS,                            §                No. 08-16-00063-CR

                       Appellant,                §                  Appeal from the

 v.                                              §                 277th District Court

 THE STATE OF TEXAS,                             §           of Williamson County, Texas

                        State.                   §                (TC# 02-940-K277)

                                              §
                                            ORDER

       The Clerk’s Record in the above styled and numbered cause was due May 9, 2016, but

has not been filed. The District Clerk has notified the Court that Appellant has not paid for

preparation of the clerk’s record. It is therefore ORDERED that the trial court conduct a hearing

to determine whether Appellant desires to continue with this appeal and whether Appellant is

entitled to a clerk’s record at county expense. The trial judge shall enter any necessary orders

and/or findings and shall forward them to the District Clerk of Williamson County on or before

June 15, 2016. The District Clerk shall prepare a supplemental clerk’s record containing the trial

court’s findings and/or orders and forward the same to this Court on or before June 25, 2016.

Further, the transcription of the hearing shall be prepared, certified and filed with this Court on

or before June 25, 2016.

       IT IS SO ORDERED this 26th day of May, 2016.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.